DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14, 18, in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest receiving, by a computing system comprising one or more computing devices, sound data associated with one or more sounds, the one or more sounds comprising source sounds and background sounds received by a plurality of microphones; determining, by the computing system and based at least in part on the sound data, a plurality of time differences, at least one of the plurality of time differences comprising a time difference between receipt of a source sound and receipt of a background sound at the plurality of microphones respectively, wherein the time differences can be based on one or more comparisons of at least one of a phase of the one or more sounds or an amplitude of the one or more sounds received by the plurality of microphones; synchronizing, by the computing system and based at least in part on the plurality of time differences, a set of the source sounds, the synchronized set of source sounds comprising a superposition of sound waves associated with the source sound received by the plurality of microphones 


Citation of Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

In view of US 2019/0283758, Arisa discloses a device having a recognition unit for recognizing a surrounding situation with respect to a subject vehicle (M). A driving control unit automatically controls acceleration/deceleration and steering of the subject vehicle on basis of the surrounding situation recognized by the recognition unit, where the recognition unit recognizes a sound of a specific vehicle in vicinity of the subject vehicle, and the driving control unit performs avoiding operation of causing the subject vehicle to avoid the specific vehicle without blocking running of the specific vehicle when feature quantity of the sound generated from the specific vehicle recognized by the recognition unit satisfies criterion. The device increases sound volume of siren sound when an emergency vehicle approaches the subject vehicle, so that the sound 
In view of (US 2020/0031337), Soltanian discloses a vehicle having a processing system, a set of wheels, and a set of sound sensors that is coupled to the processing system. The sound sensors are configured to receive sounds from the vehicle exterior. A set of motors is coupled to the set of wheels and coupled to the processing system. A set of brakes is coupled to the set of wheels and to the processing system. The processing system is configured to receive data from the set of sound sensors about sounds from the vehicle exterior, to process the received data, and to provide assisted driving capabilities for the vehicle in response to the result of processing the received data. The detection of exterior sounds from people in the vicinity of the vehicle cause other components of the vehicle to perform assisted driving functions or features attempting to detect the location of the people and visually detect the people making the sounds in order to prevent a collision between the people and the vehicle. The operation reduces the volume of a media player or radio in the passenger compartment of the vehicle in order to allow the driver to hear the emergency vehicle siren. The warning includes an indication on a display device of the direction of travel of the emergency vehicle in order to assist the driver in searching for the emergency vehicle. The warning provides sufficient time for the driver to redirect the vehicle to avoid an accident with the emergency vehicle. The vehicle optionally and automatically provides autonomous vehicle control in which the data processing system controls the motors and braking system of the vehicle in order to pull the vehicle over to the side of the road 
In view of (US 2004/0223623), Lo discloses an apparatus having sound source detecting units to amplify and filter sound signals for obtaining amplified sound signals that are transformed to pulse signals. A processing unit samples the pulse signals to generate a set of sampling signal sequences. The processing unit computes a set of time differences based on the sequences to detect position of a sound source via looking up a table based on the time differences. The processing unit detects position of the sound source via looking up the table based on the computed time differences without being affected by condenser microphones, thus eliminating complicated computations and requirement of an analog/digital converter to reduce cost of the apparatus (see ¶ 0009-0015).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651